Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, (this “Agreement”), is made and entered into as of
June 9, 2005, by and between Mark Bonney (the “Executive”) and American Bank
Note Holographics, Inc., a Delaware corporation (the “Company”).

 

RECITAL

 

WHEREAS, the Company desires that the Executive be employed to serve as its
Executive Vice President, Chief Financial Officer and Secretary, and the
Executive desires to be so employed by the Company, upon the terms and subject
to the conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement and intending to be legally bound, the Executive and the Company agree
as follows:

 


SECTION 1.      EMPLOYMENT. THE COMPANY HEREBY AGREES TO EMPLOY THE EXECUTIVE,
AND THE EXECUTIVE HEREBY ACCEPTS SUCH EMPLOYMENT AND AGREES TO RENDER SERVICES
TO THE COMPANY, UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


 


SECTION 2.      POSITION AND DUTIES. THE EXECUTIVE SHALL ASSUME THE
RESPONSIBILITIES AND PERFORM THE DUTIES OF EXECUTIVE VICE PRESIDENT AND CHIEF
FINANCIAL OFFICER OF THE COMPANY, AND SHALL REPORT TO THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY.  THE EXECUTIVE SHALL BE RESPONSIBLE FOR THE FINANCIAL
MANAGEMENT AND FINANCIAL REPORTING OF THE COMPANY AND SHALL ALSO PERFORM SUCH
DUTIES AND RESPONSIBILITIES ASSIGNED TO HIM FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  THE EXECUTIVE AGREES TO DEVOTE SUBSTANTIALLY
ALL OF HIS BUSINESS TIME, ATTENTION, SKILL AND BEST EFFORTS TO THE DILIGENT
PERFORMANCE OF HIS DUTIES HEREUNDER AND SHALL BE LOYAL TO THE COMPANY AND ITS
AFFILIATES AND SUBSIDIARIES, AND USE HIS BEST EFFORTS TO FURTHER THEIR
INTERESTS. THE EXECUTIVE SHALL NOT ENGAGE IN ANY BUSINESS ACTIVITIES (OTHER THAN
FOR THE COMPANY) WHICH WOULD IN ANY WAY AFFECT HIS ABILITY TO PERFORM HIS DUTIES
AS FULL TIME EMPLOYEE UNDER THIS AGREEMENT. THE COMPANY RECOGNIZES THAT THE
EXECUTIVE IS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMMUNITY HEALTH
CENTER, INC. AND THE ANGEL INVESTOR FORUM, INC., AND THE COMPANY WILL PERMIT
EXECUTIVE TO CONTINUE TO SERVE ON SUCH BOARD OF DIRECTORS, AS LONG AS SUCH
SERVICE IS PERFORMED BY EXECUTIVE ESSENTIALLY DURING EVENINGS, WEEKENDS AND/OR
EXECUTIVE’S VACATION DAYS; AND SUCH SERVICE DOES NOT CONFLICT WITH ANY OTHER
OBLIGATION OF EXECUTIVE TO THE COMPANY.  EXECUTIVE SHALL NOTIFY EACH OF THE
ENTITIES OF WHICH HE IS A MEMBER OF THE BOARD OF DIRECTORS OF HIS EMPLOYMENT BY
THE COMPANY AND SHALL SUBSTANTIALLY REDUCE HIS TIME COMMITMENT TO SUCH ENTITIES
SHORTLY FOLLOWING THE EXECUTION OF THIS AGREEMENT.  IN THE PERFORMANCE OF HIS
DUTIES, THE EXECUTIVE AGREES TO ABIDE BY AND COMPLY WITH ALL POLICIES,
PRACTICES, HANDBOOKS, PROCEDURES AND GUIDELINES WHICH ARE NOW IN EFFECT OR WHICH
THE COMPANY MAY ADOPT, MODIFY, SUPPLEMENT OR CHANGE FROM TIME TO TIME.


 


SECTION 3.      TERM OF EMPLOYMENT. THE TERM OF EMPLOYMENT HEREUNDER SHALL
COMMENCE ON THE DATE HEREOF AND SHALL CONTINUE THEREAFTER UNTIL THE EARLIER OF
(I) ONE YEAR FROM THE DATE HEREOF OR (II) TERMINATION PURSUANT TO SECTION 9
HEREOF (THE “EMPLOYMENT TERM”). THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT SHALL BE AUTOMATICALLY RENEWED ANNUALLY FOR SUCCESSIVE ONE YEAR TERMS,
UNLESS THE COMPANY GIVES WRITTEN NOTICE AT LEAST SIXTY (60) DAYS PRIOR TO THE
END OF THE EMPLOYMENT TERM OF ITS ELECTION TO TERMINATE SUCH EMPLOYMENT AT THE
END OF SUCH EMPLOYMENT TERM. NOTWITHSTANDING THE FOREGOING, IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 9 OF THIS AGREEMENT, THE AUTOMATIC
RENEWAL PROVIDED HEREIN SHALL BE OF NO FURTHER EFFECT AS OF THE TERMINATION DATE
(AS DEFINED HEREIN). IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS NOT RENEWED AT
THE END OF THE EMPLOYMENT TERM (EXCEPT AS OTHERWISE PROVIDED IN SECTION 9
HEREOF), THE COMPANY WILL PAY TO THE EXECUTIVE AN AMOUNT EQUAL TO THE
EXECUTIVE’S THEN EXISTING SALARY  (AS DEFINED) FOR THE NEXT SIX MONTHS IN
ACCORDANCE WITH THE CUSTOMARY PAYROLL PRACTICES OF THE COMPANY AND SHALL 
CONTINUE ALL BENEFITS (AS DEFINED BELOW) FOR SUCH SIX-MONTH PERIOD.


 


SECTION 4.      COMPENSATION AND BENEFITS.


 


(A)           SALARY AND BONUS. AS COMPENSATION FOR THE PERFORMANCE OF THE
EXECUTIVE’S SERVICES HEREUNDER, DURING THE EMPLOYMENT TERM, THE COMPANY WILL PAY
TO THE EXECUTIVE AN ANNUAL BASE SALARY OF NOT LESS THAN $215,000 PER ANNUM (THE
“SALARY”).  IN THE EVENT THIS AGREEMENT IS RENEWED PURSUANT TO SECTION 3 ABOVE,
THE SALARY MAY OR MAY NOT BE INCREASED AT THE SOLE DISCRETION OF THE BOARD OF
DIRECTORS (THE “BOARD”), OR A COMMITTEE DESIGNATED BY THE BOARD TO MAKE SUCH
DETERMINATION (THE “COMPENSATION COMMITTEE”), IN CONSULTATION WITH THE CHIEF
EXECUTIVE OFFICER.  THE EXECUTIVE WILL ALSO BE ELIGIBLE TO RECEIVE A BONUS EACH
YEAR (THE “BONUS”).  WITHIN 30 DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF THE
COMPANY, THE PAYMENT OF ANY BONUS (OR NO BONUS) SHALL BE DETERMINED BY THE BOARD
OR THE COMPENSATION COMMITTEE IN CONSULTATION WITH THE CHIEF EXECUTIVE OFFICER,
AND SHALL BE BASED ON THE EXECUTIVE’S AND THE COMPANY’S PERFORMANCE AGAINST THE
OBJECTIVES TO BE DETERMINED BY THE BOARD OR THE COMPENSATION COMMITTEE, IN
CONSULTATION WITH THE CHIEF EXECUTIVE OFFICER AT THE BEGINNING OF EACH FISCAL
YEAR.  THE EXECUTIVE’S SALARY AND ANY BONUS WILL BE PAYABLE IN ACCORDANCE WITH
THE CUSTOMARY PAYROLL PRACTICES OF THE COMPANY FOR ITS SENIOR MANAGEMENT
PERSONNEL.


 


(B)           BENEFITS. DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE
ELIGIBLE TO PARTICIPATE, ON THE SAME BASIS AND SUBJECT TO THE SAME
QUALIFICATIONS AS OTHER SENIOR MANAGEMENT PERSONNEL OF THE COMPANY, IN ANY
PENSION, PROFIT SHARING, SAVINGS, BONUS, LIFE INSURANCE, HEALTH INSURANCE,
HOSPITALIZATION, DENTAL, DRUG PRESCRIPTION, DISABILITY, ACCIDENTAL DEATH AND 
DISMEMBERMENT AND OTHER BENEFIT PLANS AND POLICIES AS MAY FROM TIME TO TIME BE
IN EFFECT WITH RESPECT TO PERSONNEL OF THE COMPANY (COLLECTIVELY, THE
“BENEFITS”).  THE EXECUTIVE SHALL ALSO BE ENTITLED TO VACATION DAYS (INCLUDING
THE RIGHT TO ACCRUE UNUSED VACATION TIME FROM YEAR TO YEAR IF THE AGREEMENT IS
RENEWED PURSUANT TO SECTION 3 ABOVE), HOLIDAYS AND SICK DAYS IN ACCORDANCE WITH
THE POLICIES OF THE COMPANY AS MAY BE IN EFFECT FROM TIME TO TIME; PROVIDED,
HOWEVER, THAT UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON
(INCLUDING RESIGNATION BY THE EXECUTIVE), THE COMPANY SHALL PAY THE EXECUTIVE
FOR ACCRUED VACATION TIME UNUSED AS OF THE LAST DATE OF EMPLOYMENT, ON A PRO
RATED BASIS CALCULATED ON THE BASIS OF THE EXECUTIVE’S SALARY IN EFFECT ON THE
TERMINATION DATE.  THE EXECUTIVE SHALL ALSO BE ENTITLED TO RECEIVE A CAR
ALLOWANCE OF $700 PER MONTH (INCLUSIVE OF THE COST OF GAS, TOLLS, REPAIRS,
INSURANCE, MAINTENANCE AND OTHER CAR RELATED EXPENSES).  THE PARTIES ANTICIPATE
THE EXECUTIVE WILL RELOCATE HIS PERSONAL RESIDENCE IN CONNECTION WITH HIS
EMPLOYMENT HEREUNDER, AND THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE EXPENSES SPECIFICALLY RELATED TO SUCH RELOCATION, SUBJECT TO A
MAXIMUM AMOUNT OF $100,000, UPON THE SUBMISSION OF SUPPORTING DOCUMENTATION FOR
SUCH EXPENSES. TO THE EXTENT INCLUDIBLE IN INCOME, THE REIMBURSEMENT OF THESE
RELOCATION EXPENSES WILL BE GROSSED-UP TO

 

2

--------------------------------------------------------------------------------


 


ELIMINATE ANY FEDERAL OR STATE TAX CONSEQUENCE TO THE EXECUTIVE OF HIS
RELOCATION. UNTIL SUCH TIME AS THE EXECUTIVE RELOCATES HIS PERSONAL RESIDENCE
AND IN NO EVENT LONGER THAN TWO YEARS FROM THE DATE HEREOF, THE COMPANY SHALL
PROVIDE THE EXECUTIVE WITH A CORPORATE APARTMENT FOR USE IN CONNECTION WITH HIS
EMPLOYMENT HEREUNDER.


 


(C)           STOCK OPTIONS. AS ADDITIONAL COMPENSATION HEREUNDER THE EXECUTIVE
SHALL BE GRANTED STOCK OPTIONS TO PURCHASE UP TO 112,500 SHARES OF THE COMPANY’S
COMMON STOCK, PAR VALUE $.001 PER SHARE (THE “COMMON STOCK”) AT AN EXERCISE
PRICE EQUAL TO THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF THE
GRANT, PURSUANT TO ANY STOCK OPTION PLAN OR OTHER EQUITY INCENTIVE PLAN OF THE
COMPANY (COLLECTIVELY, THE “PLANS”).  SUCH OPTIONS WILL VEST AS TO 37,500 SHARES
ON EACH ANNIVERSARY OF THE DATE OF GRANT, PROVIDED THAT THE EXECUTIVE REMAINS
EMPLOYED BY THE COMPANY THROUGH EACH SUCH APPLICABLE ANNIVERSARY DATE.  THE
OPTIONS AND ANY SHARES OF COMMON STOCK UNDERLYING OPTIONS MAY BE SUBJECT TO
CERTAIN RESTRICTIONS AS DISCLOSED IN THE  PLANS.  THE EXECUTIVE SHALL BE
ELIGIBLE TO RECEIVE SUBSEQUENT GRANTS OF OPTIONS TO PURCHASE EQUITY IN THE
COMPANY DURING THE EMPLOYMENT TERM AS DETERMINED, FROM TIME TO TIME, IN THE SOLE
DISCRETION OF THE BOARD OR THE COMPENSATION COMMITTEE IN CONSULTATION WITH THE
CHIEF EXECUTIVE OFFICER.   IN ADDITION, THE OPTION TO PURCHASE 25,000 SHARES OF
COMMON STOCK GRANTED TO THE EXECUTIVE ON FEBRUARY 19, 2003 AND THE OPTION TO
PURCHASE 5,000 SHARES OF COMMON STOCK GRANTED TO THE EXECUTIVE ON JANUARY 7,
2005 SHALL REMAIN OUTSTANDING DURING THE EMPLOYMENT TERM (BUT IN NO EVENT BEYOND
THE EXPIRATION OF STATED TERMS THEREOF) AND SHALL CONTINUE TO VEST IN ACCORDANCE
WITH THEIR TERMS DURING THE EXECUTIVE’S PERIOD OF EMPLOYMENT HEREUNDER.


 


(D)           EXPENSES. THE COMPANY WILL PAY OR PROMPTLY REIMBURSE THE EXECUTIVE
FOR ALL REASONABLE OUT-OF-POCKET BUSINESS, ENTERTAINMENT AND TRAVEL EXPENSES
(OTHER THAN COMMUTATION EXPENSES RELATING TO THE EXECUTIVE’S TRAVEL FROM HIS
RESIDENCE TO THE COMPANY’S HEADQUARTERS LOCATED AT 2 APPLEGATE DRIVE,
ROBBINSVILLE, NJ 08691) INCURRED BY THE EXECUTIVE AND APPROVED BY THE CHIEF
EXECUTIVE OFFICER IN THE PERFORMANCE OF HIS DUTIES HEREUNDER UPON PRESENTATION
OF APPROPRIATE SUPPORTING DOCUMENTATION AND OTHERWISE IN ACCORDANCE WITH THE
EXPENSE REIMBURSEMENT POLICIES OF THE COMPANY IN EFFECT FROM TIME TO TIME.


 


(E)           TAXES AND WITHHOLDINGS. ALL APPROPRIATE DEDUCTIONS, INCLUDING
FEDERAL, STATE AND LOCAL TAXES AND SOCIAL SECURITY, SHALL BE DEDUCTED FROM ANY
AMOUNT PAID BY THE COMPANY TO THE EXECUTIVE HEREUNDER IN CONFORMITY WITH
APPLICABLE LAWS.


 


SECTION 5.      CONFIDENTIALITY.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
(A) IN CONNECTION WITH HIS EMPLOYMENT BY THE COMPANY, THE EXECUTIVE WILL BE
INVOLVED IN THE COMPANY’S AND ITS SUBSIDIARIES’ (IF ANY) OPERATIONS; (B) IN
ORDER TO PERMIT HIM TO CARRY OUT HIS RESPONSIBILITIES, THE COMPANY MAY DISCLOSE,
TO THE EXECUTIVE, IN STRICT CONFIDENCE, OR THE EXECUTIVE MAY DEVELOP,
CONFIDENTIAL PROPRIETARY INFORMATION AND TRADE SECRETS OF THE COMPANY AND ITS
AFFILIATES, INCLUDING WITHOUT LIMITATION (I) UNPUBLISHED INFORMATION WITH
RESPECT TO THE COMPANY CONCERNING MARKETING OR SALES PLANS, OPERATIONAL
TECHNIQUES, STRATEGIC PLANS AND THE IDENTITY OF SUPPLIERS AND SUPPLY CONTACTS;
(II) UNPUBLISHED FINANCIAL INFORMATION WITH RESPECT TO THE COMPANY, INCLUDING
INFORMATION CONCERNING REVENUES, PROFITS AND PROFIT MARGINS; (III) INTERNAL
CONFIDENTIAL MANUALS AND MEMOS; AND (IV) “MATERIAL INSIDE INFORMATION” AS SUCH
PHRASE IS USED FOR PURPOSES OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(COLLECTIVELY, “CONFIDENTIAL INFORMATION”); AND (C) THE COMPANY AND ITS
AFFILIATES DERIVE SIGNIFICANT ECONOMIC VALUE AND COMPETITIVE ADVANTAGE BY REASON
OF THE FACT THAT SUCH CONFIDENTIAL INFORMATION, IN

 

3

--------------------------------------------------------------------------------


 


WHOLE OR IN PART, IS NOT GENERALLY KNOWN OR READILY ASCERTAINABLE BY THE
COMPANY’S OR ITS AFFILIATES’ ACTUAL OR POTENTIAL COMPETITORS AND, AS SUCH,
CONSTITUTES THE COMPANY’S AND ITS AFFILIATES’ VALUABLE TRADE SECRETS.


 

In addition to any obligations set forth herein, and in recognition of the
foregoing acknowledgments, for himself and on behalf of his affiliates, the
Executive agrees that during the Employment Term and thereafter he will not,
directly or indirectly, use, disseminate or disclose, any Confidential
Information (other than for the legitimate business purposes of the Company),
and that he will not knowingly permit any of his affiliates to, directly or
indirectly, use, disseminate or disclose, any Confidential Information. At the
end of the Employment Term, the Executive agrees to deliver immediately to the
Company the originals and all copies of Confidential Information in his
possession or control, whether in written form, on computers or discs or
otherwise, or evidence that any such Confidential Information has been
destroyed.

 

The restrictions set forth in this Section 5 shall not apply to those particular
portions of Confidential Information, if any, that (a) have been published by
any of the Company or any of its affiliates in a patent, article or other
similar tangible publication; (b) is or becomes part of the public domain
through no fault of the Executive; (c) which was in the Executive’s possession
at the time of disclosure and was not acquired directly or indirectly from the
Company; or (d) which was received by a third party who did not receive such
information from the Company, and the third party did not require the Executive
to maintain such information as confidential.

 

The foregoing restrictions on the disclosure of Confidential Information set
forth in this Section 5 shall not apply to those particular portions of
Confidential Information, if any, that are required to be disclosed in
connection with any legal process; provided that, at least ten (10) days in
advance of any required disclosure, or such lesser time as may be required by
circumstances, the Executive shall furnish the Company with a copy of the
judicial or administrative order requiring that such information be disclosed
together with a written description of the information proposed to be disclosed
(which description shall be in sufficient detail to enable the Executive and its
affiliates to determine the nature and scope of the information proposed to be
disclosed), and the Executive covenants and agrees to cooperate with the Company
and its affiliates to deliver the minimum amount of information necessary to
comply with such order.

 

This Section 5 shall survive any termination of this Agreement.

 


SECTION 6.      COVENANT NOT TO COMPETE.


 


(A)           SCOPE. DURING THE TERM OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND FOR A PERIOD OF ONE YEAR THEREAFTER (THE “NON-COMPETITION PERIOD”),
THE EXECUTIVE SHALL NOT, IN ANY JURISDICTION WHERE THE COMPANY HAS TRANSACTED
BUSINESS PRIOR TO THE DATE THE EXECUTIVE CEASES TO BE AN EMPLOYEE OF THE
COMPANY, (I) PERFORM ANY MANAGERIAL, SALES, MARKETING OR TECHNICAL SERVICES
DIRECTLY OR INDIRECTLY FOR ANY PERSON OR ENTITY COMPETING DIRECTLY OR INDIRECTLY
WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THE HOLOGRAPHY BUSINESS;
(II) PERFORM ANY SUCH SERVICES FOR ANY ENTITY OWNED, DIRECTLY OR INDIRECTLY, BY
ANYONE COMPETING, EITHER DIRECTLY OR INDIRECTLY, WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN THE HOLOGRAPHY BUSINESS; (III) ON HIS OWN BEHALF OR THAT OF ANY
OTHER PERSON OR ENTITY, COMPETE, EITHER DIRECTLY OR INDIRECTLY, WITH THE COMPANY
OR ANY OF ITS SUBSIDIARIES, TO SELL ANY PRODUCTS OR SERVICES MARKETED OR OFFERED
BY THE

 

4

--------------------------------------------------------------------------------


 


COMPANY OR ANY OF ITS SUBSIDIARIES; OR (IV) ENGAGE OR BECOME INTERESTED,
DIRECTLY OR INDIRECTLY, AS OWNER, EMPLOYER, PARTNER, CONSULTANT, THROUGH STOCK
OWNERSHIP (EXCEPT OWNERSHIP OF LESS THAN ONE PERCENT OF THE NUMBER OF SHARES
OUTSTANDING OF ANY SECURITIES WHICH ARE LISTED FOR TRADING ON ANY SECURITIES
EXCHANGE, PROVIDED THAT THE SPECIFIC NATURE AND AMOUNT OF THE INVESTMENT, IF
OVER $50,000, SHALL BE IMMEDIATELY DISCLOSED TO THE COMPANY IN WRITING),
INVESTMENT OF CAPITAL, LENDING OF MONEY OR PROPERTY, OR OTHERWISE EITHER ALONE
OR IN ASSOCIATION WITH OTHERS, IN THE OPERATION OF ANY TYPE OF BUSINESS OR
ENTERPRISE WHICH CONFLICTS OR INTERFERES WITH THE PERFORMANCE OF THE EXECUTIVE’S
SERVICES HEREUNDER.


 


(B)           REMEDIES. THE PARTIES RECOGNIZE, ACKNOWLEDGE AND AGREE THAT
(I) ANY BREACH OR THREATENED BREACH OF THE PROVISIONS OF THIS SECTION 6 SHALL
CAUSE IRREPARABLE HARM AND INJURY TO THE COMPANY AND THAT MONEY DAMAGES WILL NOT
PROVIDE AN ADEQUATE REMEDY FOR SUCH BREACH OR THREATENED BREACH AND (II) THE
DURATION, SCOPE AND GEOGRAPHICAL APPLICATION OF THIS AGREEMENT ARE FAIR AND
REASONABLE UNDER THE CIRCUMSTANCES, AND ARE REASONABLY REQUIRED TO PROTECT THE
LEGITIMATE BUSINESS INTERESTS OF THE COMPANY. ACCORDINGLY, THE EXECUTIVE AGREES
THAT THE COMPANY SHALL BE ENTITLED TO HAVE THE PROVISIONS OF THIS AGREEMENT
SPECIFICALLY ENFORCED BY ANY COURT HAVING JURISDICTION, AND THAT SUCH A COURT
MAY ISSUE A TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION OR OTHER
APPROPRIATE EQUITABLE RELIEF, WITHOUT HAVING TO PROVE THE INADEQUACY OF
AVAILABLE REMEDIES AT LAW. IN ADDITION, THE COMPANY SHALL BE ENTITLED TO AVAIL
ITSELF OF ALL SUCH OTHER ACTIONS AND REMEDIES AVAILABLE TO IT OR ANY OF ITS
AFFILIATES UNDER LAW OR IN EQUITY AND SHALL BE ENTITLED TO SUCH DAMAGES AS IT
SUSTAINS BY REASON OF SUCH BREACH OR THREATENED BREACH. IT IS THE EXPRESS DESIRE
AND INTENT OF THE PARTIES THAT THE PROVISIONS OF THIS AGREEMENT BE ENFORCED TO
THE FULL EXTENT POSSIBLE.


 


(C)           SEVERABILITY. IF ANY PROVISION OF SECTION 6(A) IS HELD TO BE
UNENFORCEABLE BECAUSE OF THE DURATION OF SUCH PROVISION, THE AREA COVERED
THEREBY OR THE SCOPE OF THE ACTIVITY RESTRAINED, THE PARTIES HEREBY EXPRESSLY
AGREE THAT THE COURT MAKING SUCH DETERMINATION SHALL HAVE THE POWER TO REDUCE
THE DURATION AND/OR AREAS OF SUCH PROVISION AND/OR THE SCOPE OF THE ACTIVITY TO
BE RESTRAINED CONTAINED IN SUCH PROVISION AND, IN ITS REDUCED FORM, SUCH
PROVISION SHALL THEN BE ENFORCEABLE. THE PARTIES HERETO INTEND AND AGREE THAT
THE COVENANTS CONTAINED IN SECTION 6(A) SHALL BE CONSTRUED AS A SERIES OF
SEPARATE COVENANTS, ONE FOR EACH MUNICIPALITY, COMMUNITY OR COUNTY INCLUDED
WITHIN THE AREA DESIGNATED BY SECTION 6(A). EXCEPT FOR GEOGRAPHIC COVERAGE, THE
TERMS AND CONDITIONS OF EACH SUCH SEPARATE COVENANT SHALL BE DEEMED IDENTICAL TO
THE COVENANT CONTAINED IN SECTION 6(A). FURTHERMORE, IF ANY COURT SHALL REFUSE
TO ENFORCE ANY OF THE SEPARATE COVENANTS DEEMED INCLUDED IN SECTION 6(A), THEN
SUCH UNENFORCEABLE COVENANT SHALL BE DEEMED ELIMINATED FROM THE PROVISIONS
HEREOF TO THE EXTENT NECESSARY TO PERMIT THE REMAINING SEPARATE COVENANTS TO BE
ENFORCED IN ACCORDANCE WITH THEIR TERMS. THE PREVAILING PARTY IN ANY ACTION
ARISING OUT OF A DISPUTE IN RESPECT OF ANY PROVISION OF THIS AGREEMENT SHALL BE
ENTITLED TO RECOVER FROM THE NON-PREVAILING PARTY REASONABLE ATTORNEYS’ FEES AND
COSTS AND DISBURSEMENTS INCURRED IN CONNECTION WITH THE PROSECUTION OR DEFENSE,
AS THE CASE MAY BE, OF ANY SUCH ACTION.


 


SECTION 7.      RESPONSIBILITY UPON TERMINATION. UPON THE TERMINATION OF HIS
EMPLOYMENT FOR ANY REASON AND IRRESPECTIVE OF WHETHER OR NOT SUCH TERMINATION IS
VOLUNTARY ON HIS PART:

 

5

--------------------------------------------------------------------------------


 


(A)           THE EXECUTIVE SHALL ADVISE THE COMPANY OF THE IDENTITY OF HIS NEW
EMPLOYER WITHIN TEN (10) DAYS AFTER ACCEPTING NEW EMPLOYMENT AND FURTHER AGREES
TO KEEP THE COMPANY SO ADVISED OF ANY CHANGE IN EMPLOYMENT DURING THE
NON-COMPETITION PERIOD;


 


(B)           THE COMPANY IN ITS SOLE DISCRETION MAY NOTIFY ANY NEW EMPLOYER OF
THE EXECUTIVE THAT HE HAS AN OBLIGATION NOT TO COMPETE WITH THE COMPANY DURING
THE NON-COMPETITION PERIOD; AND


 


(C)           THE EXECUTIVE SHALL DELIVER TO THE COMPANY ANY AND ALL RECORDS,
FORMS, CONTRACTS, MEMORANDA, WORK PAPERS, CUSTOMER DATA AND ANY OTHER DOCUMENTS
(WHETHER IN WRITTEN FORM, ON COMPUTERS OR DISCS OR OTHERWISE) WHICH HAVE COME
INTO HIS POSSESSION BY REASON OF HIS EMPLOYMENT WITH THE COMPANY, IRRESPECTIVE
OF WHETHER OR NOT ANY OF SAID DOCUMENTS WERE PREPARED FOR HIM, AND HE SHALL NOT
RETAIN MEMORANDA IN RESPECT OF OR COPIES OF ANY OF SAID DOCUMENTS.


 


SECTION 8.      NONSOLICITATION. THE EXECUTIVE AGREES THAT FOR A PERIOD OF
TWELVE (12) MONTHS AFTER THE DATE HE CEASES TO BE AN EMPLOYEE OF THE COMPANY, HE
WILL NOT, AND WILL NOT ASSIST ANY OF HIS AFFILIATES TO, DIRECTLY OR INDIRECTLY,
RECRUIT OR OTHERWISE SOLICIT OR INDUCE ANY EMPLOYEE, CUSTOMER, PARTNER OR
SUPPLIER OF THE COMPANY OR ANY OF ITS AFFILIATES TO TERMINATE ITS RELATIONSHIP
OR ARRANGEMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES, OTHERWISE CHANGE ITS
RELATIONSHIP WITH THE COMPANY OR ANY OF ITS AFFILIATES, OR ESTABLISH ANY
RELATIONSHIP WITH THE FOREGOING OR ANY OF ITS OR THEIR RESPECTIVE AFFILIATES FOR
ANY BUSINESS PURPOSE.


 


SECTION 9.      TERMINATION.


 


(A)           TERMINATION FOR CAUSE. NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, THE BOARD MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY FOR CAUSE; PROVIDED THAT THE EXECUTIVE SHALL BE GIVEN NOTICE OF THE
COMPANY’S INTENT TO TERMINATE HIS EMPLOYMENT FOR CAUSE, THE NATURE OF THE CAUSE
AND, IF CURABLE, A REASONABLE OPPORTUNITY TO REMEDY THE CAUSE. FOR THE PURPOSES
OF THIS SECTION 9(A), THE TERM “REASONABLE” SHALL MEAN THAT AMOUNT OF TIME
DEEMED REASONABLE BY THE BOARD ACTING IN GOOD FAITH AND IN LIGHT OF THE NATURE
OF THE CAUSE. FOR PURPOSES OF THIS AGREEMENT, THE TERM “CAUSE” SHALL MEAN, THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING (I) THE COMMISSION OF ANY ACT OF
THEFT OR FRAUD ON THE PART OF THE EXECUTIVE AGAINST THE COMPANY, (II) ANY ACT OR
OMISSION WHICH CONSTITUTES A MATERIAL BREACH BY THE EXECUTIVE OF THIS AGREEMENT,
INCLUDING A REFUSAL OR FAILURE BY THE EXECUTIVE TO PERFORM HIS DUTIES AND
OBLIGATIONS HEREUNDER, (III) THE EXECUTIVE HAS BEEN CONVICTED OF A CRIME,
(IV) THE EXECUTIVE BECOMES DISABLED (AS HEREINAFTER DEFINED), OR (V) THE DEATH
OF THE EXECUTIVE. FOR PURPOSES OF THIS AGREEMENT, “DISABLED” SHALL MEAN THE
EXECUTIVE’S INABILITY, DUE TO ILLNESS, ACCIDENT OR ANY OTHER PHYSICAL OR MENTAL
CONDITION, TO PERFORM THE ESSENTIAL FUNCTIONS OF HIS POSITION OR THIS AGREEMENT,
WITH OR WITHOUT REASONABLE ACCOMMODATION, FOR MORE THAN 26 WEEKS CONSECUTIVELY
OR FOR INTERMITTENT PERIODS AGGREGATING 39 WEEKS DURING ANY 78-WEEK PERIOD
DURING THE EMPLOYMENT TERM, EXCEPT AS OTHERWISE REQUIRED BY LAW.


 

If, during the Employment Term the Company terminates the Executive’s employment
pursuant to clauses (i), (ii), (iii), (iv) or (v) of this paragraph (a), then,
from and after the date the Executive’s termination is effective (the
“Termination Date”), the Executive shall (a) have no right to receive any
further Salary following the Termination Date, (b) cease to be covered under

 

6

--------------------------------------------------------------------------------


 

or be permitted to participate in any Benefits (except payments due to the
Executive or the Executive’s beneficiaries or representatives under any
applicable life or disability insurance plans or policies) and (c) shall have no
further right to purchase shares of the Company’s Common Stock pursuant to the
Plans.

 


(B)           TERMINATION WITHOUT CAUSE AND RESIGNATION FOR GOOD REASON.  THE
COMPANY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND THE EMPLOYMENT OF
THE EXECUTIVE WITH THE COMPANY FOR ANY REASON OR NO REASON AND WITHOUT CAUSE
UPON WRITTEN NOTICE TO THE EXECUTIVE OF SUCH TERMINATION, AND THE EXECUTIVE
SHALL HAVE THE RIGHT TO RESIGN FOR GOOD REASON (AS HEREINAFTER DEFINED);
PROVIDED THAT, EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH (C) BELOW, (I) THE
COMPANY SHALL CONTINUE TO PAY TO THE EXECUTIVE THE SALARY THEN IN EFFECT FOR SIX
MONTHS FOLLOWING THE TERMINATION DATE, IN ACCORDANCE WITH THE CUSTOMARY PAYROLL
PRACTICES OF THE COMPANY FOR ITS SENIOR MANAGEMENT PERSONNEL, PROVIDED THAT THE
EXECUTIVE HAS EXECUTED AND DELIVERED TO THE COMPANY A GENERAL RELEASE IN FAVOR
OF THE COMPANY, EFFECTIVE UPON THE EXECUTIVE’S LAST DAY OF EMPLOYMENT, (II) THE
COMPANY SHALL CONTINUE ANY BENEFITS IN WHICH THE EXECUTIVE THEN PARTICIPATES ON
THE SAME BASIS OF PARTICIPATION AND SUBJECT TO ALL TERMS AND CONDITIONS OF SUCH
PLANS AS APPLIED PRIOR TO SUCH TERMINATION OR RESIGNATION AND (III) THE
EXECUTIVE SHALL BE ENTITLED TO EXERCISE ANY STOCK OPTIONS GRANTED UNDER THE
PLANS THAT HAVE VESTED AS OF THE TERMINATION DATE FOR A PERIOD OF NINE MONTHS
FOLLOWING THE TERMINATION DATE.


 


(C)           TERMINATION UPON CHANGE OF CONTROL OR RESIGNATION FOR GOOD REASON
FOLLOWING A CHANGE OF CONTROL. IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY SUBSEQUENT TO A CHANGE OF CONTROL (AS HEREINAFTER
DEFINED) OR THE EXECUTIVE RESIGNS FROM THE COMPANY FOR GOOD REASON (AS
HEREINAFTER DEFINED) AT ANY TIME FOLLOWING A CHANGE OF CONTROL, THE COMPANY WILL
PAY THE EXECUTIVE A SEVERANCE AMOUNT, IN ONE LUMP SUM, WITHIN 30 DAYS OF SUCH
TERMINATION, EQUAL TO THE PRODUCT OF (X) THE SALARY AND BONUS MULTIPLIED BY (Y)
ONE AND ONE-HALF (1.5).  IF A PAYMENT IS MADE TO THE EXECUTIVE PURSUANT TO THIS
PARAGRAPH (C), IN NO EVENT SHALL THE EXECUTIVE RECEIVE ANY PAYMENTS PURSUANT
PARAGRAPH (B) OF THIS SECTION 9. TO THE EXTENT THAT SUCH AMOUNTS ARE IN EXCESS
OF THE AMOUNT ALLOWABLE AS A DEDUCTION UNDER SECTION 280(G) OF THE CODE, OR ARE
SUBJECT TO EXCISE TAX PURSUANT TO SECTION 4999 OF THE CODE, THE COMPANY WILL
GROSS-UP ANY ADDITIONAL AMOUNTS DUE, AND ALL NON-VESTED OPTIONS TO PURCHASE
SHARES OF COMMON STOCK GRANTED UNDER THE PLANS SHALL VEST ON THE TERMINATION
DATE AND ALL RESTRICTIONS ON COMMON STOCK PURCHASED BY THE EXECUTIVE UNDER THE
PLANS SHALL, SUBJECT TO APPLICABLE SECURITIES LAWS, RULES AND REGULATIONS, LAPSE
ON THE TERMINATION DATE.


 


(D)           RESIGNATION. THE EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT AND HIS EMPLOYMENT WITH THE COMPANY UPON FOURTEEN (14) CALENDAR DAYS
PRIOR WRITTEN NOTICE TO THE COMPANY. EXCEPT IF THE EXECUTIVE’S RESIGNATION IS
FOR GOOD REASON IN ACCORDANCE WITH PARAGRAPHS (B) AND (C) ABOVE, FROM AND AFTER
THE EFFECTIVE DATE OF SUCH RESIGNATION, THE EXECUTIVE SHALL (I) HAVE NO RIGHT TO
RECEIVE ANY FURTHER SALARY OR BONUS HEREUNDER; (II) CEASE TO BE COVERED UNDER OR
BE PERMITTED TO PARTICIPATE IN ANY BENEFITS (EXCEPT PAYMENTS DUE THE EXECUTIVE
OR THE EXECUTIVE’S BENEFICIARIES OR REPRESENTATIVES UNDER ANY APPLICABLE
PENSION, PROFIT SHARING, LIFE OR DISABILITY INSURANCE PLANS OR POLICIES); AND
(III) FORFEIT ANY AND ALL NON-VESTED OPTIONS GRANTED OR NON-VESTED COMMON STOCK
PURCHASED UNDER THE PLANS.


 


(E)           DEFINITIONS. FOR PURPOSES OF THIS SECTION 9 THE TERMS LISTED BELOW
SHALL MEAN THE FOLLOWING:

 

7

--------------------------------------------------------------------------------


 


(I)            “CHANGE IN CONTROL” SHALL MEAN:


 

(A)           THE DIRECT OR INDIRECT ACQUISITION, WHETHER BY SALE, MERGER,
CONSOLIDATION, OR PURCHASE OF ASSETS OR STOCK, BY ANY PERSON, CORPORATION, OR
OTHER ENTITY OR GROUP THEREOF OF THE BENEFICIAL OWNERSHIP (AS THAT TERM IS USED
IN SECTION 13(D)(L) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER) OF SHARES IN THE COMPANY WHICH,
WHEN ADDED TO ANY OTHER SHARES THE BENEFICIAL OWNERSHIP OF WHICH IS HELD BY THE
ACQUIROR, SHALL RESULT IN THE ACQUIRER’S HAVING MORE THAN 33% OF THE VOTES THAT
ARE ENTITLED TO BE CAST AT MEETINGS OF STOCKHOLDERS AS TO MATTERS ON WHICH ALL
OUTSTANDING SHARES ARE ENTITLED TO BE VOTED AS A SINGLE CLASS; PROVIDED,
HOWEVER, THAT SUCH ACQUISITION SHALL NOT CONSTITUTE A CHANGE OF CONTROL FOR
PURPOSES OF THIS AGREEMENT IF PRIOR TO SUCH ACQUISITION A RESOLUTION DECLARING
THAT THE ACQUISITION SHALL NOT CONSTITUTE A CHANGE OF CONTROL IS ADOPTED BY THE
BOARD WITH THE SUPPORT OF A MAJORITY OF THE BOARD MEMBERS WHO EITHER WERE
MEMBERS OF THE BOARD FOR AT LEAST TWO YEARS PRIOR TO THE DATE OF THE VOTE ON
SUCH RESOLUTION OR WERE NOMINATED FOR ELECTION TO THE BOARD BY AT LEAST
TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE MEMBERS OF THE BOARD
AT LEAST TWO YEARS PRIOR TO THE DATE OF THE VOTE ON SUCH RESOLUTION; AND
PROVIDED FURTHER, THAT NEITHER THE COMPANY, NOR ANY PERSON WHO AS OF THE DATE
HEREOF WAS A DIRECTOR OR OFFICER OF THE COMPANY, NOR ANY TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, NOR
ANY CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE SHAREHOLDERS OF THE
COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF SHARES OF
THE COMPANY SHALL BE DEEMED TO BE AN “ACQUIRER” FOR PURPOSES OF THIS SECTION.

 

(B)           THE ELECTION DURING ANY TWO-YEAR PERIOD TO A MAJORITY OF THE SEATS
ON THE BOARD OF DIRECTORS OF THE COMPANY OF INDIVIDUALS WHO WERE NOT MEMBERS OF
THE BOARD AT THE BEGINNING OF SUCH PERIOD UNLESS SUCH ADDITIONAL OR REPLACEMENT
DIRECTORS WERE APPROVED BY AT LEAST 80% OF THE CONTINUING DIRECTORS.

 

(C)           SHAREHOLDER APPROVAL OF A PLAN OF COMPLETE LIQUIDATION OF THE
COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

 


(II)           “GOOD REASON” SHALL MEAN THE OCCURRENCE OF (A) A MATERIAL BREACH
OF THIS AGREEMENT BY THE COMPANY OR (B) THE FAILURE OF THE COMPANY TO CONTINUE
TO PROVIDE THE EXECUTIVE WITH SALARY AND BENEFITS SUBSTANTIALLY SIMILAR TO THOSE
DESCRIBED IN THIS AGREEMENT, OR TO CONTINUE IN EFFECT ANY BENEFIT OR STOCK
OPTION PLAN WHICH IS MATERIAL TO THE EXECUTIVE’S COMPENSATION, INCLUDING BUT NOT
LIMITED TO, THE PLANS, OR THE FAILURE TO PAY THE EXECUTIVE A BONUS PURSUANT TO
THE TERMS AND SUBJECT TO THE CONDITIONS OF SECTION 4(A) HEREOF; PROVIDED,
HOWEVER, THE EXECUTIVE SHALL NOT BE DEEMED TO HAVE GOOD REASON TO TERMINATE HIS
EMPLOYMENT UNTIL SUCH TIME AS THE COMPANY SHALL HAVE RECEIVED NOTICE OF THE
EXECUTIVE’S INTENT TO TERMINATE HIS EMPLOYMENT UPON THE OCCURRENCE OF AN EVENT
SET FORTH IN (A) OR (B) ABOVE, THE NATURE OF SUCH EVENT(S) AND THE COMPANY HAS
BEEN GIVEN THIRTY (30) DAYS TO REMEDY SUCH EVENTS.


 


SECTION 10.    AUTHORITY. THE EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS THE
ABILITY TO ENTER INTO THIS AGREEMENT AND PERFORM ALL OBLIGATIONS HEREUNDER, AND
THAT THERE ARE NO RESTRICTIONS ON THE EXECUTIVE OR ANY OBLIGATIONS OWED BY HIM
TO THIRD PARTIES WHICH ARE REASONABLY LIKELY, IN ANY WAY, TO DETRACT FROM OR
ADVERSELY AFFECT HIS PERFORMANCE HEREUNDER.

 

8

--------------------------------------------------------------------------------


 


SECTION 11.    MISCELLANEOUS.


 


(A)           SEPARATE AGREEMENTS. THE COVENANTS OF THE EXECUTIVE CONTAINED IN
THIS AGREEMENT SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND SHALL BE
CONSTRUED AS SEPARATE AGREEMENTS INDEPENDENT OF ANY OTHER AGREEMENT, CLAIM, OR
CAUSE OF ACTION OF THE EXECUTIVE AGAINST THE COMPANY, WHETHER PREDICATED ON THIS
AGREEMENT OR OTHERWISE. THE COVENANTS CONTAINED IN THIS AGREEMENT ARE NECESSARY
TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF THE COMPANY.


 


(B)           ENTIRE AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THIS AGREEMENT SUPERSEDES ALL PREVIOUS CONTRACTS AND AGREEMENTS BETWEEN THE
COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECT MATTER HEREOF AND THAT ANY
SUCH PREVIOUS CONTRACTS OR AGREEMENTS SHALL BECOME NULL AND VOID UPON EXECUTION
OF THIS AGREEMENT. THIS AGREEMENT CONSTITUTES THE COMPLETE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND NO PARTY HAS MADE
OR IS RELYING ON ANY PROMISES BY ANY OTHER PARTY OR THEIR RESPECTIVE
REPRESENTATIVES NOT CONTAINED IN THIS AGREEMENT.


 


(C)           SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS, SUCH PROVISION
SHALL BE FULLY SEVERABLE, THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF
SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF
THIS AGREEMENT, AND THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT. IF ANY
PROVISION OF THIS AGREEMENT IS HELD TO BE UNENFORCEABLE BECAUSE OF THE DURATION
OF SUCH PROVISION, THE AREA COVERED THEREBY OR THE SCOPE OF THE ACTIVITY
RESTRAINED, THE PARTIES HEREBY EXPRESSLY AGREE THAT THE COURT MAKING SUCH
DETERMINATION SHALL HAVE THE POWER TO REDUCE THE DURATION AND/OR AREAS OF SUCH
PROVISION AND/OR THE SCOPE OF THE ACTIVITY TO BE RESTRAINED CONTAINED IN SUCH
PROVISION AND, IN ITS REDUCED FORM, SUCH PROVISION SHALL THEN BE ENFORCEABLE.


 


(D)           SUCCESSOR AND ASSIGNS.


 


(I)            THIS AGREEMENT IS PERSONAL IN NATURE AND NEITHER THIS AGREEMENT
NOR ANY RIGHTS OR OBLIGATIONS ARISING HEREUNDER MAY BE ASSIGNED, TRANSFERRED OR
PLEDGED BY THE EXECUTIVE. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


 


(II)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE COMPANY AND THEIR SUCCESSORS. THE RIGHTS AND OBLIGATIONS OF THE COMPANY
PURSUANT TO THIS AGREEMENT ARE FREELY ASSIGNABLE AND TRANSFERABLE BY COMPANY
WITHOUT THE CONSENT OF THE EXECUTIVE WITHOUT HIS BEING RELIEVED OF ANY
OBLIGATIONS HEREUNDER, INCLUDING, WITHOUT  LIMITATION, AN ASSIGNMENT OR TRANSFER
IN CONNECTION WITH A MERGER OR CONSOLIDATION OF THE COMPANY, OR A SALE OR
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; PROVIDED, THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING ON AND SHALL INURE TO THE BENEFIT
OF THE SURVIVING BUSINESS ENTITY OR THE BUSINESS ENTITY TO WHICH SUCH ASSETS
SHALL BE TRANSFERRED AND SUCH SUCCESSOR SHALL EXPRESSLY ASSUME AND AGREE TO
PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH TRANSACTION HAD TAKEN PLACE.

 

9

--------------------------------------------------------------------------------


 


(E)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.


 


(F)            AMENDMENT. NO AMENDMENT, WAIVER, MODIFICATION OR CHANGE OF ANY
PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS IN WRITING AND SIGNED BY BOTH
PARTIES; PROVIDED, THAT ANY SUCH AMENDMENT, WAIVER, MODIFICATION OR CHANGE MUST
BE CONSENTED TO ON BEHALF OF THE COMPANY BY THE BOARD. THE WAIVER OF ANY BREACH
OF ANY DUTY, TERM OR CONDITION OF THIS AGREEMENT SHALL NOT BE DEEMED TO
CONSTITUTE A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH OF THE SAME OR ANY
OTHER DUTY, TERM OR CONDITION OF THIS AGREEMENT.


 


(G)           NOTICES. ALL NOTICES AND COMMUNICATIONS UNDER THIS AGREEMENT SHALL
BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR SENT BY PREPAID CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, OR BY RECOGNIZED COURIER SERVICE, AND ADDRESSED
AS FOLLOWS:


 


(I)                                     IF TO THE COMPANY TO:


 

American Bank Note Holographics, Inc.

2 Applegate Drive

Robbinsville, NJ 08691

Attention:   Chief Executive Officer

Telephone: (609) 632-0800

Facsimile: (609) 632-0850

 

with a copy to:

 

Fulbright & Jaworski L.L.P.

666 Fifth Avenue

New York, NY 10103

Attention: Paul Jacobs, Esq.

Telephone: (212) 318-3000

Facsimile: (212) 318-3400

 


(II)                                  IF TO THE EXECUTIVE TO:


 

Mark Bonney

12 Vincent Avenue

Old Saybrook, CT 06475

Telephone: (860) 395-0833

Facsimile: (203) 286-2098

 

or to such other address as may be specified by notice of the parties.

 


(H)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH WILL BE DEEMED AN ORIGINAL BUT ALL OF WHICH WILL TOGETHER CONSTITUTE
ONE AND THE SAME AGREEMENT.


 


(I)            EFFECTIVENESS.  AS A CONDITION TO THE EFFECTIVENESS OF THIS
AGREEMENT THE EXECUTIVE SHALL HAVE RESIGNED FROM THE BOARD OF DIRECTORS OF THE
COMPANY.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

AMERICAN BANK NOTE HOLOGRAPHICS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Traub

 

 

 

Name:

Kenneth Traub

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

MARK BONNEY

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark Bonney

 

 

--------------------------------------------------------------------------------